Cullen, J.
This is an appeal from an order directing a writ of mandamus to issue to the appellant, commanding him to pay over moneys deposited in a partition suit to the credit of unknown heirs, in accordance with a decree of distribution, under section 1582, Code Civil Proc. There had been made a previous decree of distribution under this section as it stood in 1890. The appellant refused to comply with it, and was upheld in his refusal by the court of appeals, (124 N. Y. 500, 26 N. E. Rep. 1040,) which held the provisions of this section unconstitutional and void. This section, and section 841, Code, were amended in 1891, (chapters 364, 365,) and thereupon a new proceeding was instituted, and another order of distribution made. The appellant refuses compliance, contending that the provisions of section 1582 are still invalid.
We believe that it is within the power of the legislature, in the case of an unclaimed deposit of this character, to enact that, from the lapse of time and failure of any person to appear and make claim, it shall be presumed that an unknown was a nonexisting class at the time of the decree, and to provide, by appropriate proceeding, for a distribution of the fund among the persons who would have been entitled to it if there had been no such unknown persons, if reasonable notice be provided for, and an opportunity be afforded to all persons in interest to appear and protect their rights. But we think that there are two fatal objections to the validity of the proceedings authorized by the section named. Two classes of persons are described,—the unknown heirs and the known heirs. Known heirs are those persons who are known, and whose right to inherit, or the extent of whose right to inherit, is dependent on the nonexistence of other persons nearer or as near to the ancestor in the line of descent. In default of appearance by any unknown heir, the court is to order a distribution among the known “heirs, their heirs or assigns, and not next of kin, distributees, or representatives, * * * of the respective shares or portions of or interest in such proceeds to which they are entitled.” The order or decree, therefore, determines the rights of the known heirs among themselves. The statute provides for notice of the application to the unknown heirs by publication, but no notice whatever upon *978the known heirs or their successors in interest is provided for. It is entirely possible that such known heirs may not have been parties to the original suit, and certainly the judgment in partition did not, and could not, determine the rights, even of the parties to it in the share deposited. The legislature could not empower the court to adjudicate the rights of these persons in any proceeding of which they are to be given no notice, and to which they are not parties. The importance of notice appears in this very case, when we consider the second objection to this statute,—the parties among whom it provides the distribution is to be made.
By the statute the distribution is to be to the known heirs, their heirs and assigns, and not to the next of kin, distributees, or representatives. The only theory on which this proceeding, in its main scope and object, can be considered a valid exercise of legislative power, is that the known heirs were, as a matter of fact and law, at the time of the judgment and sale, entitled to the share deposited; that the judgment awarded the share to a class of persons which did not exist, in consequence of ignorance of such nonexistence, and failed to award to the known heirs what was really their own; that now .lapse of time and the nonappearance of any such class of unknown persons' have proved the fact which did not then appear, and, by the decree of distribution, the error of fact in the original judgment is corrected. Therefore the interest of any known, heir in this fund was his property, and, upon his death, passed like other property, according to its nature, whether real or personal, either by will or by the statutes of distribution or descent, and the title of his successors in interest could not be divested by the legislature. If such interest was land, then it would pass by will to the devisees. But this statute directs that it shall be paid to the heir or assignee, and creates a quasi estate tail during the time of the deposit, subject, possibly, to be defeated by assignment. The only way to avoid this objection would be to construe “assignee” .as including “devisee.” This is not, however, the theory on which the special term proceeded. In the order of distribution, it is recited as to some of the original heirs that they died intestate; but as to the others, merely that .they died leaving certain heirs, and the distribution is to such heirs. But the shares in this fund of the known heirs, who were adults at the time of the judgment and sale, were not in law realty, but personalty. Sweezy v. Thayer, 1 Duer, 286, opinion, 308. It may be that as to sales subsequent to the statute, or even where the death of one of the original heirs was subsequent to that time, the legislature could make a rule for the succession, upon death, of property of this character, sui generis, and applicable to such property alone. Butsurely it cannot divest the next of kin or the devisee of property thitherto vested in them. The order appealed from should be reversed, and the application denied, with $50 costs and disbursements.